RICE, J.
We will not say, that an executory agreément cannot, in any case, have the same practical effect as an actual conveyance, so far as it. may concern personal property., Franklin v. Hunt, 7 J. J. Marsh. 338; McDowell v. Hall, 2 Bibb, 610. But we hold it to be quite clear, that the agreement entered into by the appellant and Thomas Raper on the 18th March, 1844, shown in the exhibit to the bill, did not, per se, convey, transfer, or pass the le'gal title to the slaves therein mentioned, from the appellant to said Raper. On the contrary, that agreement shows that the appellant retained the legal title to the slaves, and that it was part of the contract that he should retain the legal title, until the sum of two thousand dollars, with interest, was recovered from said Raper, or from Wm. H. Thomas. — Bogan v. Martin, 8 Ala. R. 807; Barefield v. Murphy, at the present term.
If the appellant delivered the possession of the slaves to Raper, he did what ho was not bound, either by the agreement or by law, to do. He must take the consequences of such voluntary act, and cannot found thereon a right to relief in a court of equity. If he chose to trust Raper with the possession of the slaves, and Raper thereupon asserted title in himself to them, in such manner as to make Ms possession adverse to the appellant; and such adverse possession has continued in Raper, and those deriving a claim from him, for *630sucb a length of time as bars the action of detinue, — then the complainant is divested of Ms title, although he may never get his money. If, however, there is nothing to prevent his recovery in detinue, except the aforesaid agreement, that action will afford him a plain, adequate, and complete remedy. The agreement itself cannot prevent him from maintaining detinue for the slaves. His remedy is exclusively in a court of law, whether he goes for the money or the slaves.
The decree is affirmed, at the appellant's cost.